{¶ 14} I concur with the majority's analysis. I write separately to comment on the trial court judge's statement that this was a "close case." Apparently, the trial court judge failed to recognize that because this was a criminal case, a finding of guilty required proof beyond a reasonable doubt. In a "close case" the factfinder might render a decision based on a preponderance of the evidence. But since this was a criminal proceeding, the degree of proof necessary — even on a plea of no contest — is proof beyond a reasonable doubt. The terms "close case" and "guilty beyond a reasonable doubt" cannot be reconciled. Anytime the factfinder is mentally flipping a coin, the finding must be not guilty, because the case has not been proven beyond a reasonable doubt.